 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL BLEDSOE, SR.,                             No. 2:18-cv-2710 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER AND REVISED SCHEDULING
                                                        ORDER
14    SGT. MARTINEZ, et al.,
15                       Defendants.
16

17          Plaintiff is a former county jail inmate, proceeding pro se, with this civil rights action

18   seeking relief pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s claim that

19   defendant Martinez violated plaintiff’s First Amendment rights by retaliating against plaintiff for

20   filing a grievance against Martinez. (ECF Nos. 11; 12.) On June 1, 2021, defendant renewed his

21   motion for terminating sanctions based on plaintiff’s failure to pay the court-ordered expenses.

22   On June 7, 2021, plaintiff filed a response stating that he had offered to pay defense counsel in

23   installments, opposing counsel agreed, and plaintiff provided a copy of his $200.00 money order

24   payable to defense counsel. Defendant did not respond to plaintiff’s filing. Good cause

25   appearing, the motion for terminating sanctions is denied.

26          In light of the delayed receipt of discovery and the pending motion, the dispositive pretrial

27   motions deadline is extended to August 16, 2021.

28   ////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Defendant’s motion for terminating sanctions (ECF No. 118) is denied; and

 3             2. The pretrial motions deadline is extended from July 16, 2021, to August 16, 2021. In

 4   all other respects, the August 13, 2020 scheduling order remains in effect.

 5   Dated: July 8, 2021

 6

 7

 8
     /bled2710.term2
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
